—Order, Supreme Court, New York County (Paula Omansky, J.), entered February 1, 2002, which, inter alia, denied defendants’ motion for summary judgment dismissing the complaint for lack of subject matter jurisdiction, unanimously reversed, on the law, with one bill of costs, defendants’ motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
Where resolution of plaintiffs’ allegations of malpractice revolves around analysis and application of patent law, subject matter jurisdiction lies exclusively in the federal courts (see 28 USC § 1338 [a]; see also Christianson v Colt Indus., 486 US 800, 808-809; U.S. Valves, Inc. v Dray, 212 F3d 1368; Franchi v Manbeck, 947 F2d 631). Contrary to plaintiffs’ contention, this is not a case of mere negligence in preparing, filing and prosecuting the patent application. There is no claim that the *364application was in any way misfiled or technically defective. Rather, the complaint goes to the heart of the patent and defendants’ negligence in analyzing it and applying patent law. Concur — Nardelli, J.P., Andrias, Williams and Marlow, JJ.